Case 2:15-cv-05642-CAS-JC Document 499-11 Filed 11/20/19 Page 1 of 4 Page ID
                                 #:10812




                     Exhibit 10
 Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                           Document486-1
                                     499-11Filed
                                             Filed
                                                 10/09/19
                                                   11/20/19Page
                                                            Page3 of
                                                                  2 of
                                                                     307
                                                                       4 Page
                                                                         PageID
                                                                              ID
                                   #:10813
                                    #:9963

7/1 li20 19                                                       Joyful Noise - Official Music Video: FLAME feat. Lecrae. & John Reilly - Yo uTube




        YouiB                                                                                                   Browse          Movies    Upload              Create Account       Sign In


        Joyful Noise - Official Music Video: FLAME feat. Lecrae & John Reilly
          crossmovementrecords             O        Subscribe   64 videos •




                                                                                                                                                              Lil Wayne ft Lecrae -
                                                                                                                                                              Pray to the LORD
                                                                                                                                                              by DNrancho144
                                                                                                                                                              207.891 v:ews


                                                                                                                                                              Lecrae - " Go Hard" Feat
                                                                                                                                                              Tedashii (Official Video)
                                                                                                                                                              by Ryrr.cerze
                                                                                                                                                              1 275,442 views


                                                                                                                                                              God Is Enough - Lecrae
                                                                                                                                                              (feat. Flame & Jai) - lyrics
                                                                                                                                                              b)" Conqueror837
                                                                                                                                                              740,844 v1ews


                                                                                                                                                              Lecrae - Jesus Muzik ft.
                                                                                                                                                              Trip Lee Video (@Lecrae
                                                                                                                                                              by reachrecords
                                                                                                                                                              3 196 594 views

          ,6,   Like       tp     +    Add to   T      Share
                                                                                                                                                              Not Afraid (Christian
        Uploaded by crossmovementrecords on Jul 22 2008
                                                                                                                                                              Remix)
                                                                                               8,i07 l*es 141 d1sltkes                                        by AShad26
        The new music video from FLAME. From the album "Our World Redeemed"                                                                                   137 790 views
        (Cross Movement Records) . hltpJ/crossmovement.com/store-flame                          f   Arnst Fla me


                                                                                               n    Bu} "Joyful NOlse" 011
                                                                                                                                                              Lecrae - God is Enough
                                                                                                                                                              Ft Flame and Jai
                                                                                                    AmazonMP3
                                                                                                                                                              by RandomVideos411
                                                                                                    eM.Jslc
                                                                                                                                                              562,585 views


                                                                                                                                                              Lecrae - Hallelujah
                                                                  Show more                                                                                   by 116bol
                                                                                                                                                              400.730 Views

         All Comments (7625)                                                                                                 see all

                                                                                                                                                              Lecrae - Prayin ' For You
          Sign In or Sign Up now to post a comment!                                                                                                           (music video)
                                                                                                                                                              b>· crossmovementrecords
                                                                                                                                                              1 334,017 Views
         I seen Crae perform this wrth the lead guitarist from Skillet I lost il
         zeeology      2 hours ago                                                                                                                            Crank Oat Holy Ghost
                                                                                                                                                              Official Video
                                                                                                                                                              by Flashma n20
         esta canc1on me encanta                                                                                                                              267 4/1 views
         1994jaziel     11 hours ago

                                                                                                                                                              The Ambass ador -
         Hey my name 1s Eric, 1hate to do this and i know that it will annoy a lot of                                                                         " Gimme Oat!" Official
         people but i'm an aspmng rapper and would appreciate it 1f you could listen to                                                                       t:1f crossmovemenaeccrds
         my new demo "Let The Truth Be Told" on my channel and leave me some                                                                                  1,051,062 views
         feedback Thank you and God bless I
         EncMichaelOfficiat      2 days ago                                                                                                                   Tech N9ne Ft Lecrae,
                                                                                                                                                              Twista, Nicki Minaj,
                                                                                                                                                              by Edd1e8hng
         w hy did our school block youtube?                                                                                                                   236.022 v1e'NS
         2Hrose     2 days ago
                                                                                                                                                              LECRAE NEW SONG!!!
         Check out my music!!! I'm a chnst1an rapper trying to spread the good news of                                                                        "Game On " Feat Pro 1
         Yeshua 11 1Subscribe, Like, and Comment ,r you like my stuffl I appreciate 1t,                                                                       by DaFithGospel
         god bless                                                                                                                                            92 309 VteWS

         northcutt21 2 1    3 days ago
                                                                                                                                                              Lecrae responds to
                                                                                                                                                              signing with JayZ
         @OSNAPITSMEwoot woot!I Gloryl!!                                                                                                                      by 9re3orycass1m
         mlm12696      6 days ago In play!lst Favorite videos                                                                                                 41 ,874 views


         woot wootl ll I dont know how anyone can sit down and listen to thisll                                                          116 - Man Up Anthem ft. Lecrae, KB , Trip Lee,
         Gloryyy l!!I                                                                                                                    Tedashll, PRo, Andy Mineo, and Sho Baraka

web.archi ve.orgiwebi20 12031 1081859/http://www.youtu be.com/watch?v=MllhCOqy EjY                                                                                                           112



                                                                                       EX. 67-4
                                                                                                                                                                                EXHIBIT 20
                                                                                                                                                                                PAGE 1672
 Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                           Document486-1
                                     499-11Filed
                                             Filed
                                                 10/09/19
                                                   11/20/19Page
                                                            Page4 of
                                                                  3 of
                                                                     307
                                                                       4 Page
                                                                         PageID
                                                                              ID
                                   #:10814
                                    #:9964

7 /1 li201 9                                                        Joyful   oise - Official Music Video: FLAME feat. Lecrae & John Reilly - YouTube




         YouiB                                                                                   LSearch           Browse          Movies     Upload                  Create Account         Sign In


         Joyful Noise - Official Music Video: FLAME feat. Lecrae & John Reilly
         crossmovementrecords                     62 vid eos ~   Subscribe

                                                                                                                                        Suggestions

                                                                                                                                                             Lecrae - Go Hard Feat
                                                                                                                                                             Tedash11 (Official Video)
                                                                                                                                                             by Rymcerze
                                                                                                                                                       mJ    771 r,79 VteY/S


                                                                                                                                                             The Ambassador - "Gimme
                                                                                                                                                             Dall" Off1c1al Music Video
                                                                                                                                                             by crcssmovementrecords
                                                                                                                                                             930 897 views

                                                                                                                                                             Flame - On That Cross
                                                                                                                                                             LYRICS
                                                                                                                                                             by 116bo1
                                                                                                                                                       ID    2215 586 views

                                                                                                                                                             Jesus Muz,k Video - Lecrae n
                                                                                                                                                             Trip Lee (@Lecra
                                                                                                                                                             by reactirecords
                                                                                                                                                             ... '720 5.1;3 views


                                                                                                                                                             Flame - We Apologize
          ~ Like       Q + Add to             •      Share                                              2,246,240                                            by marveious21ce
                                                                                                                                                             243 08& views
         UplOaded by crossmovementrecords on Jui 22 2008
                                                                                                 7 429 likes 1.!7 d1s1tkes
         The new music video from FLAME. F rom the album · our World Redeemed"
         (Cross Movement Records). http /lcrossmovement.com/store-flame                           f   M~t Flame                                  -~          Lecrae and others

                                                                                                 .n                                                          by asmuey08
                                                                                                      Buy ~Joyful No1seM on
                                                                                                      eMusic AmazonMP3                      ' &1iY&           PLAVLIST 31 vid eo s


                                                                   Show more
                                                                                                                                                             Don't Waste Your Life Video -
                                                                                                                                                             Lecra e (@Lecrae @
         All Comments (7 1-4)                                                                                                 see all                        by reachreccrds
                                                                                                                                                       ID    2 604 644 ,news
          Sign In or Sign Up now to post a comment!
                                                                                                                                                             Trip Lee - ''The Invasion
                                                                                                                                                             (Hero)" feat Ja, - Re
                                                                                                                                                             by B1ani..TV
         Keep Preaching Jesus much love to Him and brothers and sisters amen!
         Tommy66286 3 hours ago
                                                                                                                                                       OD    _ 15.866 views


         "Faught death beat if' keep it true Flame'                                                                                                          Lecrae - Background Ft. C-Llte
         Str,"eshadow3 9 hours ago
                                                                                                                                                             - MUSIC Video(@
                                                                                                                                                             by reachrecord~
         @M1ssFli201 Provertls 1·7                                                                                                                     mJ    1 348 731 views
         rafelu7 16 hours ago
                                                                                                                                                             Ferrar, F50 SHOOTING
         This has a tight beat 1111                                                                                                                          FLAMES-Preview Video
         bras1lg1rl0 1e hours ago,,, playtist deanna                                                                                                         by socaispeeozore

         amazing song.
                                                                                                                                                       mJ    4 :38 289 v:ews

         lnman06812 18 hours ago
                                                                                                                                                             "Far Away" Music Video      I
                                                                                                                                                             Lecrae I (Haiti Relief
         126 people make an unJoyful noise ·(
                                                                                                                                                             by reachrecords
         Ml'Wllteballer13 , 8 hours ago
                                                                                                                                                       llD   694 155 views
         y wood u dislike this
         MtSSFh201 19 hours ago                                                                                                                              Lecrae - Prayin' For You
                                                                                                                                                             (music video)
         1love this songg=)IIIIIIIIIIII                                                                                                                      by crossmovemen~records
         sex.yred942th,cke 23 hours ago                                                                                                                mJ    8~.207 views

         I love it I                                                                                                                                         Represent-Lecrae(W,th Lyrics)
         cl0<werk 1 day ago                                                                                                                                  by Trentontellow
                                                                                                                                                             82:. 729 views
         WOW>> 1 am in amazement how powerful God is to use a person such as Lecrae to
         spread his word and to show people how Sovereign He really ls. I get chills listening
                                                                                                                                                       Em
         to this song but also such a strong desire to be used by Him because everyone
         needs to feel th is love and pea ce and JOY                                                                                                         Lecrae - Take Me As I Am
         Lanaboo1990 1 day ago                                                                                                                               (lyrics)
                                                                                                                                                             by cheetoz64

                2      3         5        6           Next                                                View al l Comments »
                                                                                                                                                      Bil    73~ 929 vtews

                                                                                                                                                             Goodness to Repentance by
                                                                                                                                                             FL.AME (Music Video)
                                                                                                                                                             by crossmovementrecords
                                                                                                                                                   m!J       246 872 views


web.arc hi ve.o rgiweb/20110726154725/htt p://www youtube. com/watch?v=M llhCOqyEjY                                                                                                                    L/2



                                                                                         EX. 67-6
                                                                                                                                                                                     EXHIBIT 20
                                                                                                                                                                                     PAGE 1673
 Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                           Document486-1
                                     499-11Filed
                                             Filed
                                                 10/09/19
                                                   11/20/19Page
                                                            Page5 of
                                                                  4 of
                                                                     307
                                                                       4 Page
                                                                         PageID
                                                                              ID
                                   #:10815
                                    #:9965

7 11120 19                                                    Yo uTube - Joyful Noise - Offi cial Music Video: FLA:'.v!E feat. Lecrae & John Rei lly




       You(D                                                                                                           Browse     Upload                     Create Account   Sign In


        Joyful Noise - Official Music Video: FLAME feat. Lecrae & John Reilly
        crossmovementrecords           52 videos §         Subscribe•

                                                                                                                             Suggest,ons




                                                                                                                                                The Ambassador - "Gimme
                                                                                                                                                Datr' omc1al Music Video
                                                                                                                                                by crossmoverrientreco,ds
                                                                                                                                                73 .670 views

                                                                                                                                                Jesus M u21k Video - Lecrae ft
                                                                                                                                                Tnp Lee
                                                                                                                                                by reachrecords
                                                                                                                                                2     1~7   3qg   leWS


                                                                                                                                                Don't Waste Your Life Video -
                                                                                                                                                Lecrae
                                                                                                                                                b~ reachre<:<>rds
                                                                                                                                                1.5L4 16,;: leYIS


                                                                                                                                                Flame - On That Cross
                                                                                                                                                LYRICS
                                                                                                                                                by 1'6b0
                                                                                                                                                170 e96 ews

                                                                                                                                                Lecrae - Go Hard Feat
         crossmovementrecord s                     5,011     110                                                                                Tedashii (Off1c1a l Video)
         The new music video from FLAME From the album "Our World Redeemed"                                                                     by Rymcerze
                                                                                                                                                328.6&> v1e.,,'S
         J) Flame - Joyful Noise                                                  Download This Song AmazonMPJ eMusic
                                                                                                                                                Lecrae - Pray1n' For You
                                                                                                                                                (music video)
         Al Commer!>; '5 925)                                                                                      see all                      by crossmovernent•eco•ds
                                                                                                                                                604 191      Vlf!i','S


                                                                                                                                                Lecrae - Fanatic
                                                                                                                                                by wasro:,d
                                                                                                                                                568.669      Vte'NS

        xxchnst411fexx          wcm, idk bout any 'a you but I though dis track was
         14 hours ago           absolutely sick from begmnm to end, pra,se God )
                                                                                                                                                'Far Away" Music Video I
                                                                                                                                                Lecrae I (Haiti Relief
        xxchnst41dexx           COmment removed                                                                                                 b) reachrecords
        14 hours ago                                                                                                                            403.911 \l'ICWS


        mezek1elful             you know what it 1s you better be a christian cuz we                                                            Flame - We ApologJZe
        14 hours ago            believe m one way god m three branches or you can say                                                           by marvelous2ice
                                three had fath er son and the holy sp,rrt                                                                       1~fi42viev.'S
                                                                                                                                           cm
        2345god1sgood           I love th is song becauseof the beat and rt talk about god                                                      Goodness to Repentance by
         15 hours ago            You shoukl try this when you hear this song you woukl
                                                                                                                                                FLAME (MUSIC Video)
                                never stop listen to rt
                                                                                                                                                b~ cr0SSM0'1ernent•ecorda
                                                                                                                                           cm   .!.'.2.7 ~19 1e'n'S
        perpleskittle           how do you dislike this song???
         15 hours ago                                                                                                                           Joyful Noise LYRICS - Flame
                                                                                                                                                feat Lecrae
        tata381998              This has been flagged as spam show                                                                                f'anatic116
                                                                                                                                                b)'
                                                                                                                                                12~ "'11 le'NS
        16 hours ago

                                                                                                                                                Mark J - Marvelous Light
        Mr81uebirdo11           Christian rap havent you heard of it, eh am leaning to
                                                                                                                                                by toozle91
        1 day ago               the nght the light 1s where am running
                                                                                                                                                II 1'27 views


        JunyrPrayzr             This has been flagged as spam show
        l day ago                                                                                                                               Represent-Lecrae(Wrth Lynes)
                                                                                                                                                  Trenton!ellO'N
                                                                                                                                                b)'
                                                                                                                                                69i ~6() VleW!
        mahnu95                 s1kk song dude you guys should keep on making songs
        1 day ago               together
                                keep~ up)                                                                                                       Flamen Chipmunks - Joyful
                                                                                                                                                Noise Chipmunk REMIX
        JesusMusic116           Whoooool such a good song I                                                                                     by 116b0·
        1 day ago                                                                                                                               50.157 v,ews

                                                                                                                                                Higher Love - Sho Baraka
                                                                                                                                                bv reachrecords

web.archive.org1web1201011241~191http:i/wwwyou tu be.comlwatch?v=M llbCOqyEjY                                                                                                           I/2



                                                                                         EX. 67-8
                                                                                                                                                                         EXHIBIT 20
                                                                                                                                                                         PAGE 1674
